CANCELLATION AGREEMENT

This Cancellation Agreement, dated April 23, 2011 (this "Agreement"), is made
and entered into by and among Diversified Opportunities, Inc., a Delaware
corporation (the "Company"), and Kevin Russeth, Jonathan Shultz and Steven J.
Davis (together, the "Canceling Parties"), with respect to the following facts:

A. On or about the date hereof, the Company has entered into a Share Exchange
Agreement (the “Share Exchange Agreement”) with Sugarmade, Inc., a California
corporation ("Sugarmade"), and the shareholders of Sugarmade (the
"Shareholders"), pursuant to which the Company will acquire from the
Shareholders all of the issued and outstanding capital stock of Sugarmade in
exchange for shares of the Company's common stock (the "Share Exchange
Transaction"), and all capitalized terms not otherwise defined herein shall have
the meaning given to them in the Share Exchange Agreement.  

B.  The Cancelling Parties hold, as of the date of this Agreement, 9,000,000
restricted shares of the Company's outstanding common stock and as a condition
to the Share Exchange transaction Sugarmade has required that the Cancelling
Parties reduce the aggregate number of shares held by them to no more than
500,000 shares.  

C.  Sugarmade has also agreed that in connection with the Share Exchange
Transaction, the Cancelling Parties can elect to have all or any portion of the
500,000 shares redeemed by the Company for a pro rata portion of $400,000.

D.  The Canceling Parties are entering into this Agreement to, among other
things, induce Sugarmade and the Shareholders to enter into the Share Exchange
Transaction and each of the Canceling Parties acknowledges that Sugarmade and
the Shareholders would not consummate the transactions contemplated by the Share
Exchange Transaction unless the transactions contemplated hereby are effectuated
in accordance herewith.  

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

1.

Cancellation of Shares.  At the Closing of the Share Exchange Agreement, the
Canceling Parties shall deliver to the Company for cancellation stock
certificates representing the share of the Company's common stock held by each
of them as set out below along with duly executed medallion guaranteed stock
powers covering the shares (or such other documents acceptable to the Company's
transfer agent) and hereby irrevocably instructs the Company and the Company's
transfer agent to cancel the shares in the following amounts:





1











Register Holder

Share Certificate

Shares Cancelled

Shares Remaining after cancellation

Kevin Russeth

 

4,250,000

250,000

Jonathan Shultz

9271

2,125,500

125,000

Steven J. Davis

9272

2,125,000

125,000




Following such cancellation the shares common stock will no longer be
outstanding on the stock ledger of the Company and the Canceling Parties shall
no longer have any interest in the shares whatsoever.  The Company shall
immediately deliver to the Company's transfer agent irrevocable instructions
providing for the cancellation of the shares.  

2.

Share Redemption.  At the Closing of the Share Exchange Agreement, the
Cancelling Parties agree to have the Company redeem, and the Company agrees to
redeem from the Cancelling Parties, the following shares of the Company's common
stock held by each of them, in exchange for the redemption payment specified:

Register Holder

Share Redeemed

Cash Payment

Shares After Redemption

Kevin Russeth

200,000

$160,000

50,000

Jonathan Shultz

62,500

$50,000

62,500

Steven J. Davis

0

$0

125,000




Such redemption shall be effective upon, and such cash payment shall be due and
payable at the Closing of the Share Exchange Transaction.  Following such
redemption the redeemed shares will no longer be outstanding on the stock ledger
of the Company and the Canceling Parties shall no longer have any interest in
the redeemed shares whatsoever.  The Company shall immediately deliver to the
Company's transfer agent irrevocable instructions providing for the cancellation
of the redeemed shares.  The Canceling Parties’ obligations hereunder are
conditioned upon the Company (i) entering into a Registration Rights Agreement
with each Canceling Party to register the Company shares held by each Canceling
Party after redemption, and to register the Company shares underlying the
Warrants, in a form of Registration Rights Agreement as entered into with the
investors in the Capital Raise (as defined in the Share Exchange Agreement); and
(ii) issuing the Canceling Parties’ a total of 200,000 warrants (the “Warrants”)
to purchase Company common stock at an exercise price of $1.25 and a term of 3
years, in the form of warrant as issued to the investors in the Capital Raise,
with such individual warrants and denomination as directed in writing by the
Canceling Parties.

3.

Representations by the Canceling Parties.  





2







(a)

Each of the Canceling Parties owns the shares of common stock being cancelled or
redeemed hereunder, of record and beneficially, free and clear of all liens,
claims, charges, security interests, and encumbrances of any kind whatsoever.
 Each of the Canceling Parties has sole control over such shares or sole
discretionary authority over any account in which they are held.  Except for
this Agreement, no person has any option or right to purchase or otherwise
acquire the shares, whether by contract of sale or otherwise, nor is there a
"short position" as to the shares.  

(b)

Each of the Canceling Parties has full right, power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Canceling Parties and constitutes a valid, binding obligation
of the Canceling Parties, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).  

4.

Further Assurances.  Each party to this Agreement will use his or its
commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including the execution and
delivery of such other documents and agreements as may be necessary to
effectuate the cancellation or redemption of the shares).  

5.

Amendment and Waiver.  Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Canceling Parties, or compliance therewith may be waived (either generally or in
a particular instance and either retroactively or prospectively), by one or more
substantially concurrent written instruments signed by the Company and the
Canceling Parties.  

6.

Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.  

7.

Successors and Assigns.  This Agreement shall bind and inure to the benefit of
and be enforceable by the Company and the Canceling Parties, and their
respective successors and assigns.  

8.

Governing Law.  This Agreement (including the validity thereof and the rights
and obligations of the parties hereunder and thereunder) and all amendments and
supplements hereof and thereof and all waivers and consents hereunder and
thereunder shall be construed in accordance with and governed by the internal
laws of the State of California without regard to its conflict of laws rules,
except to the extent the laws of Delaware are mandatorily applicable.  

9.

Miscellaneous.  This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  This Agreement may be
executed in any number of counterparts and may be delivered by facsimile
transmission or electronic mail in portable document format or other means
intended to preserve the original graphic content of a signature.  





3







Each such counterpart shall constitute an original but all such counterparts
shall together constitute but one and the same instrument.    

10.

Effectiveness of Agreement.  Notwithstanding any other provision contained
herein, this Agreement shall become effective, and the obligations of the
Company and Canceling Parties contained herein shall arise only upon, the
occurrence of the Closing under the Share Exchange Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.  

Diversified Opportunities, Inc.




By:  /s/ Kevin Russeth

Name:  Kevin Russeth

Title:  Chief Executive Officer and Chief Financial Officer










/s/ Kevin Russeth

Kevin Russeth







/s/ Jonathan Shultz

Jonathan Shultz







/s/ Steven J. Davis

Steven J. Davis



































4










[Signature Page to Cancellation Agreement]








5





